961 A.2d 79 (2008)
COMMONWEALTH of Pennsylvania, Appellant
v.
Robert ZUKOWSKI, Sr., Appellee.
No. 3 EAP 2006
Supreme Court of Pennsylvania.
December 17, 2008.
Hugh J. Burns, Jr., Esq., Philadelphia District Attorney's Office, for Commonwealth of Pennsylvania.
*80 Karl Baker, Esq., Defender Association of Philadelphia, for Robert Zukowski, Sr.
BEFORE: CASTILLE, C.J., and SAYLOR, EAKIN, BAER, TODD, McCAFFERY and GREENSPAN, JJ.

ORDER
PER CURIAM.
AND NOW, this 17th day of December, 2008, the Order of the Court of Common Pleas of Philadelphia County is REVERSED pursuant to Commonwealth v. Lee, 594 Pa. 266, 935 A.2d 865 (2007), and the matter is remanded for proceedings consistent with that opinion.